         Case 1:17-cv-01789-DLC Document 365 Filed 04/22/19 Page 1 of 2



Steve M. Dollar
David B. Schwartz
NORTON ROSE FULBRIGHT US LLP
1301 Avenue of the Americas
New York, New York 10019
Tel.: (212) 318-3000
Fax: (212) 318-3400

Kevin J. Harnisch (pro hac vice)
799 9th Street NW, Suite 1000
Washington, District of Columbia 20001

Ronald D. Smith (pro hac vice)
2200 Ross Avenue, Suite 3600
Dallas, Texas 75201

Attorneys for Defendants Lek Securities
Corporation and Samuel Lek

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE COMMISSION,                         17-cv-01789 (DLC)

                                     Plaintiff,             NOTICE OF THE
                      v.                                    LEK DEFENDANTS’ MOTION
                                                            FOR RECONSIDERATION
LEK SECURITIES CORPORATION, SAMUEL LEK,
VALI MANAGEMENT PARTNERS d/b/a AVALON
FA LTD, NATHAN FAYYER, and SERGEY
PUSTELNIK a/k/a/ SERGE PUSTELNIK,

                                     Defendants.

       PLEASE TAKE NOTICE that, upon Defendants Lek Securities Corporation and Samuel

Lek’s (collectively the “Lek Defendants”) Memorandum of Law in Support of their Motion for

Reconsideration, and all pleadings, papers and proceedings in this action, the Lek Defendants will

move this Court before the Honorable Denise L. Cote at the U.S. Courthouse located at 500 Pearl

Street, New York, New York, at a date to be determined by the Court, for an Order pursuant to

S.D.N.Y. Local Civil Rule 6.3 granting reconsideration of this Court’s April 8, 2019 Opinion &
         Case 1:17-cv-01789-DLC Document 365 Filed 04/22/19 Page 2 of 2



Order granting Plaintiff’s motion to exclude the testimony and opinions of Roger Begelman [Dkt.

No. 355], and for such other relief as this Court may deem just and proper.

       PLEASE TAKE FURTHER NOTICE that pursuant to Local Civil Rule 6.1(b), Plaintiff

shall serve opposing papers, if any, no later than 14 days following the date of service of the

Motion, and the Lek Defendants shall serve reply papers, if any, no later than 7 days following the

date of service of Plaintiff’s opposition.

 Dated: New York, New York                   NORTON ROSE FULBRIGHT US LLP
        April 22, 2019
                                             By: /s/ Steve M. Dollar
                                                   Steve M. Dollar
                                                   David B. Schwartz
                                             1301 Avenue of the Americas
                                             New York, New York 10019
                                             Tel.: (212) 318-3000
                                             Fax: (212) 318-3400
                                             steve.dollar@nortonrosefulbright.com
                                             david.schwartz@nortonrosefulbright.com

                                             Kevin J. Harnisch
                                             799 9th Street NW, Suite 1000
                                             Washington, District of Columbia 20001-4501
                                             Tel.: (202) 662-4520
                                             Fax: (202) 662-4643
                                             kevin.harnisch@nortonrosefulbright.com

                                             Ronald D. Smith (pro hac vice)
                                             2200 Ross Avenue, Suite 3600
                                             Dallas, Texas 75201
                                             Tel.: (214) 855-8000
                                             Fax: (214) 855-8200
                                             ron.smith@nortonrosefulbright.com

                                             Attorneys for Defendants Lek Securities
                                             Corporation and Samuel Lek




                                               -2-
